DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted with the Request for Continued Examination on 19 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Primary Examiner.
EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	providing a panel comprising wood and having a top side and a bottom side, wherein at least one decorative layer is provided on the top side, and wherein a protective layer of a partially but not yet completely cured resin is applied to the decorative layer[[,]];
	applying a first resin layer to the protective layer on the top side of the panel, wherein the provided panel including the decorative layer and the protective layer is not heated in a dryer before the application of the first resin layer[[,]];
	scattering abrasion-resistant particles on the first resin layer on the top side of the panel, wherein the first resin layer on the top side of the panel provided with the abrasion-resistant particles is not died after application[[,];
	applying a second layer of resin on the first resin layer on the top side of the panel[[,]]; and
	subsequently, drying [[of]] the structure consisting of the first resin layer and the second resin layer on the top side of the panel in at least one drying device,
	wherein the abrasion-resistant particles comprise one or more of corundum, boron carbide, silicon dioxide, and silicon carbide, and
wherein the second resin layer is applied using a roller applicator[[,]] and at least a portion of the abrasion-resistant particles scattered on the first resin layer and not fixed to or perpetrated onto the first resin layer are taken up by the roller applicator and entrained in the resin applied as the second resin layer[[,]] such that, after drying, both the first and second resin layers contain the abrasion-resistant particles.
Reasons for Allowance
Claims 16-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is of record. The prior art, including that newly-cited by Applicant in the above-mentioned IDS, neither teaches nor suggest the claimed process or apparatus for performing the process wherein the second resin layer is applied using a roller applicator and at least a portion of the abrasion-resistant particles scattered on the first resin layer and not fixed to or penetrated into the first resin layer are taken up by the roller applicator and entrained in the resin applied as the second resin layer such that, after drying, both the first and second resin layers contain abrasion-resistant particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796




04 August 2021